



Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks omissions.


UNIVERSITY OF PENNSYLVANIA
MASTER SPONSORED RESEARCH AGREEMENT
This Sponsored Research Agreement (“Agreement”) is dated as of June 6, 2018 (the
“Effective Date”) by and between The Trustees of the University of Pennsylvania,
a Pennsylvania nonprofit corporation (“Penn”), with offices located at Penn
Center for Innovation, 3160 Chestnut Street, Suite 200, Philadelphia, PA
19104-6283, and Ophthotech Corporation, a Delaware corporation (“Sponsor”),
having a place of business at One Penn Plaza, Suite 3520, New York, NY 10119.
Penn and Sponsor may be referred to herein as a “Party” or, collectively, as
“Parties”.
RECITALS:
WHEREAS, Penn and the University of Florida Research Foundation, Inc (“UFRF”)
have developed gene therapy technology for treating rhodopsin-mediated
autosomal-dominant Retinitis Pigmentosa (adRP) jointly owned and/or controlled
by Penn and UFRF as described in International Application No. [**] and U.S.
Application No. [**] and their related applications (the “Background Patents”);
WHEREAS, Penn, UFRF and Sponsor have entered into a license agreement dated June
6, 2018 for the purpose of commercializing the Background Patents as provided in
Attachment B (the “License Agreement”);
WHEREAS, Penn and Sponsor are entering into this Agreement since Sponsor desires
to, among other projects, fund the research of a project to be conducted by [**]
of Penn’s School of Veterinary Medicine relating to the study of
rhodopsin-mediated autosomal-dominant Retinitis Pigmentosa (adRP);
WHEREAS, Sponsor desires to support such research conducted by Penn in
accordance with the terms and conditions of this Agreement; and
WHEREAS, the research programs contemplated by this Agreement are of mutual
interest to Sponsor and Penn and further the educational, scholarship and
research objectives of Penn as a nonprofit, tax-exempt, educational institution,
and may benefit both Sponsor and Penn through the creation or discovery of new
inventions, which the Parties may invent solely or jointly in the conduct of the
research programs.







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
1.1
“Penn Intellectual Property” means all inventions, whether patentable or not,
that are (a) conceived or (b) conceived and reduced to practice, in either case
((a) or (b)) in the conduct of the Sponsored Research during the term of this
Agreement, including all United States and foreign patent applications claiming
said patentable inventions, including any divisional, continuation,
continuation-in-part (to the extent that the claims are directed to said
patentable inventions), and foreign equivalents thereof, as well as any patents
issued thereon and reissues, reexaminations and supplemental examinations
thereof and extensions of any of the foregoing. For clarity, Penn Intellectual
Property also includes all software created in the conduct of the Sponsored
Research during the term of the applicable SOW.

1.2
“Principal Investigator” means the Penn employee who has agreed to serve as
faculty investigator for the Sponsored Research as identified in the applicable
SOW and shall be responsible for the conduct, supervision and administration of
the Sponsored Research under that SOW.

1.3
“Product” means the AAV gene therapy product candidate for autosomal dominant
retinitis pigmentosa, licensed by Sponsor pursuant to the License Agreement.

1.4
“Research Results” means all data and information which are generated in the
performance of the Sponsored Research during the term of the applicable SOW.
Research Results expressly excludes Penn Intellectual Property.

1.5
“Sponsored Research” means the research program described in the applicable
SOWs.

1.6
“Statement of Work” or “SOW” means any Statement of Work in substantially the
form attached hereto as Attachment A that is entered into as of the Effective
Date or in the future by Penn and Sponsor specifying the effective date of the
SOW and fully detailing the activities and responsibilities to be undertaken
with respect to each applicable research program in addition to any other
obligations set forth in this Agreement.

1.7
Other Terms. The definition of each of the following terms is set forth in the
section of the Agreement indicated below:



2



--------------------------------------------------------------------------------





Defined Term
Section
Agreement
Preamble
Effective Date
Preamble
License Agreement
Preamble
Party or Parties
Preamble
Penn
Preamble
Penn Indemnitees
8.2(i)
Related Penn Intellectual Property
5.5
Sponsor
Preamble

ARTICLE 2    
SPONSORED RESEARCH
2.1
Conduct. Penn shall promptly commence the Sponsored Research under an applicable
SOW after the Effective Date of such SOW and upon payment by Sponsor of any
funds owed thereunder, and shall use good faith efforts to conduct such
Sponsored Research substantially in accordance with the terms and conditions of
this Agreement and the applicable SOW, including the timelines, if any, set
forth therein. Sponsor acknowledges that Penn and the Principal Investigator
shall have the freedom to conduct and supervise the Sponsored Research in a
manner consistent with Penn’s educational and research missions.

2.2
Principal Investigator. If the services of the Principal Investigator become
unavailable to Penn in connection with an applicable SOW for any reason, Penn
shall be entitled to designate another member of its faculty who is acceptable
to Sponsor to serve as the Principal Investigator of the Sponsored Research
thereunder. If an acceptable substitute Principal Investigator has not been
designated within [**] after the original Principal Investigator ceases his or
her services under the applicable SOW, either Party may terminate the SOW upon
written notice thereof to the other Party, subject to the provisions of Article
7.

ARTICLE 3    
REIMBURSEMENT OF COSTS & PAYMENT
3.1
Reimbursement. Sponsor shall reimburse Penn for an amount equal to its
expenditures and reasonable overhead incurred in the conduct of the Sponsored
Research as set forth in the applicable SOW. Sponsor acknowledges that this
amount is a good faith estimate only and not a guarantee of the cost to conduct
the Sponsored Research. If at any time Penn determines that it will require
additional funds for the Sponsored Research, it shall notify Sponsor and provide
an estimate of the additional amount. Sponsor shall not be liable for any costs
in excess of the amount set forth in the applicable SOW unless it has agreed in
writing to provide additional funds.



3



--------------------------------------------------------------------------------





3.2
Equipment. Title to any equipment, laboratory animals, or any other materials
made or acquired with funds provided under this Agreement shall vest in Penn,
and such equipment, animals, or materials shall remain the property of Penn
following termination of the applicable SOW.

ARTICLE 4    
RESEARCH RESULTS; RECORDS AND REPORTS
4.1
Research Results. Sponsor shall have the right to use, copy and distribute and
have used, copied and distributed Research Results disclosed to Sponsor in
records and reports for any reasonable purpose including for making IND and
other regulatory filings with respect to the Product. The foregoing rights shall
not grant Sponsor any rights under other copyrights or claims of patent
applications or issued patents owned by Penn.

4.2
Records. Principal Investigator shall maintain accurate and complete records of
the results of the Sponsored Research and shall provide Sponsor with (a) [**]
reports of the progress and results of the Sponsored Research in accordance with
the applicable SOW, and (b) ongoing informal updates on the progress and results
of the Sponsored Research. Penn shall maintain accurate and complete records of
the use of the funds provided by Sponsor and shall make such records available
to Sponsor upon reasonable notice during Penn’s normal business hours, but not
more frequently than [**] of the Effective Date of the applicable SOW.

4.3
Research Reports. Penn hereby grants Sponsor a royalty-free, nontransferable,
non-exclusive right to copy, reproduce and distribute any research reports
furnished to Sponsor under this Agreement. Sponsor may not charge fees for said
research reports, use said research reports for advertising or promotional
activities, or alter or modify said research reports without the prior written
permission of Penn.

ARTICLE 5    
INTELLECTUAL PROPERTY
5.1
Penn Intellectual Property. Except as otherwise set forth in this Agreement or
in any other agreement between the Parties, Penn shall retain all right, title
and interest in and to Penn Intellectual Property and any patents, copyrights,
software and tangible research materials and other intellectual property related
thereto.

5.2
Disclosure. Principal Investigator shall promptly provide Penn and Sponsor a
written disclosure of any Penn Intellectual Property. Sponsor shall advise Penn
in writing, no later than [**] after receipt of such disclosure, whether it
requests Penn to file and prosecute patent applications related to such Penn
Intellectual Property. If Sponsor does not request Penn to file and prosecute
such patent applications, Penn may proceed with such preparation



4



--------------------------------------------------------------------------------





and prosecution at its own cost and expense; but such patent applications shall
be excluded from Sponsor’s option under Section 5.5 hereof.
5.3
Prosecution. Penn shall control the preparation and prosecution of all patent
applications and the maintenance of all patents related to Penn Intellectual
Property. With regard to any patent applications filed at the request and
expense of Sponsor, Penn will consult with Sponsor on patent preparation,
filing, prosecution and maintenance, including by providing Sponsor with a
reasonable opportunity to provide suggestions or comments regarding the same,
such suggestions or comments to be reasonably considered for inclusion by Penn
in good faith. Sponsor shall reimburse Penn within [**] after receipt of invoice
for all documented expenses incurred in connection with the filing and
prosecution of the patent applications and maintenance of the patents that
Sponsor has requested Penn to prosecute under Section 5.2 hereof.

5.4
Software. Principal Investigator shall provide Penn and Sponsor a written
disclosure of any copyrightable software created in the conduct of the Sponsored
Research during the term of this Agreement that Principal Investigator
reasonably considers to be scientifically valuable, provided that Principal
Investigator shall have no obligation to provide the source code for such
software.

5.5
Option. In consideration of Sponsor’s funding of the Sponsored Research and
payment for intellectual property expenses as provided for in Section 5.3, Penn
shall grant Sponsor:

(i)
An exclusive first option to amend the License Agreement to include Related
Intellectual Property (as defined below) in the exclusive license granted to
Sponsor thereunder, which amendment shall include such Related Intellectual
Property on the terms set forth in the License Agreement, without the payment of
additional consideration by Sponsor. “Related Intellectual Property”, as used
herein, means Penn Intellectual Property that is “fully-funded” by Sponsor and
either (a) covered by a Valid Claim of the Background Patents or (b) whose
manufacture, use, sale or import would, absent the License Agreement, constitute
an infringement, inducement of infringement or contributory infringement of any
Valid Claim. “Valid Claim”, means a claim of (x) an issued and unexpired patent
in Background Patents which claim has not been revoked or held unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction from which no further appeal can be taken or has been taken within
the time allowed for appeal, and has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer; or (y) a
pending patent application that is included in Background Patents which was
filed and is being prosecuted in good faith, and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application.



5



--------------------------------------------------------------------------------





(ii)
An exclusive first option to negotiate to acquire an exclusive license on
commercially reasonable terms to all or any portion of Penn Intellectual
Property that is not Related Intellectual Property (“Unrelated Intellectual
Property”). Penn and Sponsor will negotiate in good faith to determine the terms
of a license agreement as to each item of Unrelated Intellectual Property for
which Sponsor has agreed to make payment for intellectual property expenses as
provided for in Section 5.3, if any.

(iii)
If Sponsor fails to exercise its option within [**] after disclosure of any Penn
Intellectual Property to Sponsor, or if Sponsor fails to make payment for
intellectual property expenses as provided for in Section 5.3, Penn shall be
free to license the applicable Penn Intellectual Property to any party upon such
terms as Penn deems appropriate, without any further obligation to Sponsor.

5.6
Government Rights. Any license granted to Sponsor pursuant to Section 5.5 hereof
shall be subject to Penn’s right to use and permit other non-profit
organizations to use Penn Intellectual Property for educational and academic
research purposes and, if applicable, to the rights of the United States
government reserved under Public Laws 96-517, 97-256 and 98-620, codified at 35
U.S.C. 200-212, and any regulations issued thereunder.

ARTICLE 6    
CONFIDENTIALITY& PUBLICATION
6.1
Confidential Information. Sponsor shall not disclose confidential information to
Penn unless it is related to the Product or necessary to the performance of the
Sponsored Research. Any confidential information provided by Sponsor will be in
writing and clearly marked by Sponsor as “Confidential” or, if disclosed orally,
written notice will be provided within [**] of disclosure (“Confidential
Information”).Penn shall protect Confidential Information with the same degree
of care as Penn’s own confidential information. Penn’s and the Principal
Investigator’s obligations of confidentiality will exist during the performance
of the applicable SOW and for [**] following termination or expiration of the
applicable SOW, unless disclosure is required by law or regulation.

The confidentiality obligations contained herein shall not apply to Confidential
Information that is:
(i)
Known by Penn or Principal Investigator without restriction prior to disclosure
under this Agreement;

(ii)
Disclosed to Penn or Principal Investigator by a third party without an
obligation of confidentiality;

(iii)
Available to the public not through a breach of this Agreement by Penn;



6



--------------------------------------------------------------------------------





(iv)
Independently developed by Penn or Principal Investigator without knowledge or
use of Confidential Information disclosed by Sponsor under this Agreement;

(v)
Published or disclosed in accordance with the terms of this Agreement; or

(vi)
Required to be produced in litigation or a public investigation. To the extent
feasible and permitted by law, Penn will give reasonable notice to Sponsor to
allow Sponsor to offer its objections to the production of Confidential
Information.

6.2
Penn Intellectual Property. In order to preserve the patentability of Penn
Intellectual Property and to preserve Penn’s publication rights, Sponsor shall
maintain Penn Intellectual Property, Research Results and information provided
by Penn pursuant to the Sponsored Research (whether oral or written) as
confidential and shall not disclose such information to any third party until
the publication of such information by the Principal Investigator or until Penn
provides Sponsor with written verification that all desirable patentable
inventions have been protected, whichever occurs sooner. In the event that
Sponsor wishes to disclose Research Results or any other information provided by
Penn pursuant to the Sponsored Research to a third party prior to the
publication of such information by the Principal Investigator or such time as
Penn provides Sponsor with written verification that all desirable patentable
inventions have been protected, whichever occurs sooner, Sponsor shall obtain
Penn’s written permission for such disclosure pursuant to a confidentiality
agreement with such third party (provided that no Confidentiality Agreement is
required for disclosure to a regulatory agency in connection with any IND or
other regulatory filing with respect to the Product), which permission shall not
be unreasonably withheld delayed or conditioned; provided that, such permission
shall not be required with respect to disclosure of information to a regulatory
agency in connection with any IND or other regulatory filing with respect to the
Product that occurs [**] or more after the termination or expiration of the
applicable SOW. For the sake of clarity, once permission has been granted for a
disclosure in connection with any IND or other regulatory filing with respect to
the Product, no additional permission shall be required for subsequent
disclosures in connection with additional IND or other regulatory filings with
respect to the Product.

6.3
Publications. Penn shall have the first right to publish, present or otherwise
disclose (each a “Publication”) Research Results or other information and
material resulting from the Sponsored Research for any academic purpose. Penn
shall furnish the Sponsor with a copy of any proposed Publication at least [**]
in advance of the date of the submission of said proposed Publication in order
for Sponsor to review and comment on said proposed Publication to (a) determine
whether such contains any Confidential Information and (b) enable Sponsor to
identify any Penn Intellectual Property that it wishes Penn to file patent
applications on or to seek other intellectual property protection for. If within
the [**] review period (i) Sponsor notifies Penn that the Sponsor requires
deletion from the publication or



7



--------------------------------------------------------------------------------





presentation of Confidential Information, the Parties will cooperate to modify
the disclosure to ensure Confidential Information is not disclosed or (ii) if
Sponsor requests that publication or presentation be delayed to allow for patent
filings or other intellectual property protection on certain items in the
proposed publication or presentation, Penn shall delay the Publication for up to
an additional [**] to allow for the filing of patent applications or other
intellectual property protection.
ARTICLE 7    
TERM & TERMINATION
7.1
Term. The initial term of this Agreement shall begin on the Effective Date of
this Agreement and shall end three (3) years from the Effective Date unless
terminated sooner pursuant to Sections 2.2 or 7.2 hereof. This Agreement may be
extended or renewed only by mutual written agreement executed by duly authorized
representatives of the Parties.

7.2
Termination. In addition to the termination right set forth in Section 2.2
hereof, either Party may terminate this Agreement or any SOW effective upon
written notice to the other Party, if the other Party breaches any of the terms
or conditions of this Agreement or the applicable SOW and fails to cure such
breach within [**] after receiving written notice thereof. In the event of an
incurable breach, the non-breaching Party may terminate this Agreement or the
applicable SOW effective immediately upon written notice to the breaching Party.

7.3
Effects of Termination.

(i)
In the event of termination of any SOW prior to its stated term, Penn shall be
entitled to payment for the work in progress up to the date of termination, and
for allowable costs. Allowable costs include, without limitation, all costs or
non-cancellable commitments incurred prior to the receipt, or issuance, by Penn
of the notice of termination, and the full cost of each employee, student and
faculty member supported hereunder through the end of such commitments to the
extent they cannot be transferred to other projects, each to the extent incurred
in accordance with the terms and conditions of this Agreement and in any event,
in the case of costs for employees, students and faculty members, for a period
not in excess of [**] from the Effective Date of the SOW. In the event of
termination, Penn shall submit a final report of all costs incurred and all
funds received under the applicable SOW within [**] after the effective
termination date. The report shall be accompanied by a check in the amount of
any excess of funds advanced over costs and allowable commitments incurred. In
case of a deficit of funds, Sponsor shall pay Penn the amount needed to cover
costs and allowable commitments incurred by Penn under the applicable SOW.



8



--------------------------------------------------------------------------------





(ii)
In the event of termination of this Agreement, any SOW(s) in effect at the time
of such termination shall continue in effect until expiration or termination of
such SOW(s) and the terms of this Agreement shall remain applicable to such
SOW(s).

(iii)
Termination of any individual SOW will not result in termination of this
Agreement or any other SOW unless the Parties specify such intention in the
termination notice.

(iv)
Termination of this Agreement shall not affect the rights and obligations of the
Parties accrued prior to termination hereof. The provisions of ARTICLE 3;
ARTICLE 4; ARTICLE 5; ARTICLE 6; ARTICLE 7; ARTICLE 8; and ARTICLE 9, shall
survive such termination.

ARTICLE 8    
DISCLAIMER OF WARRANTIES, INDEMNIFICATION
8.1
Both Parties represent that its execution of this Agreement and its performance
of its obligations hereunder do not conflict with any agreement with or
obligation to any third party. Penn further represents that the Principal
Investigator and any other Penn personnel assisting the Principal Investigator
with performance of the Sponsored Research on behalf of Penn shall be under a
duty to assign their entire right, title and interest in and to Penn
Intellectual Property to Penn. Without limiting Sponsor’s remedies with respect
to any breach of Penn’s representations and covenants hereunder, if at any time
the staff of the Penn Center for Innovation becomes aware of any inaccuracy in,
noncompliance with, or change in the foregoing representations and covenants of
Penn, it will provide Sponsor with prompt written notice thereof. EXCEPT FOR THE
FOREGOING REPRESENTATIONS AND COVENANTS, PENN MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, WARRANTIES
WITH RESPECT TO THE CONDUCT, COMPLETION, SUCCESS OR PARTICULAR RESULTS OF THE
SPONSORED RESEARCH, OR THE CONDITION, OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR
A PARTICULAR PURPOSE OF THE SPONSORED RESEARCH OR ANY PENN INTELLECTUAL PROPERTY
OR RESEARCH RESULTS OR THAT USE OF PENN INTELLECTUAL PROPERTY OR RESEARCH
RESULTS WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER INTELLECTUAL
PROPERTY RIGHT OF A THIRD PARTY. WITHOUT LIMITING PENN’S OBLIGATIONS TO PERFORM
THE SPONSORED RESEARCH IN ACCORDANCE WITH THIS AGREEMENT, PENN SHALL NOT BE
LIABLE FOR ANY DIRECT, INDIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES
SUFFERED BY SPONSOR OR ANY OTHER PERSON RESULTING FROM THE SPONSORED RESEARCH OR
THE USE OF ANY PENN INTELLECTUAL PROPERTY, ANY RESEARCH RESULTS OR ANY PRODUCTS
RESULTING THEREFROM. NOTWITHSTANDING THE FOREGOING, ABSENT SPONSOR’S



9



--------------------------------------------------------------------------------





NEGLIGENCE OR WILLFUL MISCONDUCT, PENN SHALL BE RESPONSIBLE FOR ANY PERSONAL
INJURY OR DEATH RESULTING FROM THE CONDUCT OF THE SPONSORED RESEARCH EXCEPT AS
SET FORTH IN SECTION 8.2 HERETO.
8.2
Indemnification.

(i)
Sponsor shall indemnify, defend and hold harmless Penn and its respective
trustees, officers, faculty, students, employees, contractors and agents (the
“Penn Indemnitees”) from and against any and all liability, damage, loss, cost
or expense (including reasonable attorneys’ fees), which the Penn Indemnitees
may hereafter incur, or be required to pay as a result of third party claims
based on Sponsor’s use of the results of Sponsored Research or any Penn
Intellectual Property or Research Results or as a result of any third party
claims based on a breach of this Agreement or any act or omission of Sponsor,
its employees, affiliates, contractors, licensees or agents, provided that
Sponsor’s obligations pursuant to this Section 8.2(i) shall not apply to the
extent such claims or suits result from the negligence or willful misconduct of
any of Penn Indemnitees as determined by a court of law.

(ii)
As a condition to a Penn Indemnitee’s right to receive indemnification under
this Section 8.2, Penn shall: (a) promptly notify Sponsor when it becomes aware
of a claim or suit for which indemnification may be sought pursuant hereto; (b)
cooperate with Sponsor in the defense, settlement or compromise of such claim or
suit; and (c) permit the Sponsor to control the defense, settlement or
compromise of such claim or suit, including the right to select defense counsel.
In no event, however, may Sponsor compromise or settle any claim or suit in a
manner which (a) admits fault or negligence on the part of Penn or any other
Penn Indemnitee; or (b) commits Penn or any other Penn Indemnitee to take, or
forbear to take, any action, without the prior written consent of Penn. Penn
shall reasonably cooperate with Sponsor and its counsel in the course of the
defense of any such suit, claim or demand.

ARTICLE 9    
ADDITIONAL PROVISIONS
9.1
Force Majeure. Neither Party shall be liable for any failure to perform as
required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such Party’s control, including, without
limitation, labor disturbances or labor disputes of any kind, accidents, failure
of any governmental approval required for full performance, civil disorders or
commotions, terrorism, acts of aggression, acts of God, energy or other
conservation measures imposed by law or regulation, explosions, failure of
utilities, mechanical breakdowns, material shortages, disease, or other such
occurrences.



10



--------------------------------------------------------------------------------





9.2
Relationship of the Parties. Nothing in this Agreement is intended or shall be
deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties. The Parties are independent contractors and at no time will either
Party make commitments or incur any charges or expenses for or on behalf of the
other Party.

9.3
Expenses. Except as otherwise provided in this Agreement, each Party shall pay
its own expenses and costs incidental to the preparation of this Agreement and
to the consummation of the transactions contemplated hereby

9.4
Third Party Beneficiary. No party, other than Penn or Sponsor shall be entitled
to any rights whatsoever by virtue of the relationships created by or arising
under this Agreement, including, without limitation, rights as a third party
beneficiary

9.5
Use of Names. Except as otherwise agreed in writing, Sponsor and its affiliates
may not use the name, logo, seal, trademark, or service mark (including any
adaptation of them) of Penn or any Penn school, organization, employee, student
or representative, without the prior written consent of Penn. Notwithstanding
the foregoing, Sponsor may use the name of Penn in a non-misleading and factual
manner solely to state Sponsor’s funding of this Sponsored Research. Penn shall
not use Sponsor’s name without Sponsor’s prior written consent except that Penn
may acknowledge Sponsor’s funding of this Sponsored Research and any scientific
contributions in scientific publications, in listings of sponsored research
projects and for other academic purposes.

9.6
No Discrimination. Neither Penn nor Sponsor will discriminate against any
employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status

9.7
Successors and Assignment.

(i)
The terms and provisions hereof shall inure to the benefit of, and be binding
upon, the Parties and their respective successors and permitted assigns.

(ii)
Sponsor may not assign or transfer this Agreement, any of Sponsor’s rights or
obligations created hereunder, any SOW, or any of Sponsor’s rights or
obligations thereunder, by operation of law or otherwise, without the prior
written consent of Penn, except to an affiliate or in connection with the sale
or transfer of all or substantially all of Sponsor’s business or assets relating
to the subject matter of this Agreement, whether by merger, sale of assets or
otherwise provided, that, in either case, (a) there exists no material breach by
Sponsor of any material term of this Agreement and/or the applicable SOW; (b)
Sponsor provides prompt written notice of the affiliate assignment or
transaction to Penn; and (c) the assignee agrees in



11



--------------------------------------------------------------------------------





writing to be legally bound by this Agreement and/or the applicable SOW. Any
permitted assignment will not relieve Sponsor of any obligation of Sponsor that
has accrued at the time of assignment.
(iii)
Any assignment not in accordance with this Section 9.7 shall be void.

9.8
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

9.9
Entire Agreement of the Parties; Amendments. This Agreement and the Schedules
and Attachments hereto constitute and contain the entire understanding and
agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in a writing referencing this Agreement
and signed by a duly authorized officer of each Party.

9.10
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Pennsylvania, excluding application of any
conflict of laws principles that would require application of the law of a
jurisdiction outside of the Commonwealth of Pennsylvania.

9.11
Dispute Resolution. If a dispute arises between the Parties concerning this
Agreement, then the Parties will confer, as soon as practicable, in an attempt
to resolve the dispute. If the Parties are unable to resolve such dispute
amicably, then the Parties will submit to the exclusive jurisdiction of, and
venue in, the state and Federal courts located in the Eastern District of
Pennsylvania.

9.12
Notices and Deliveries. Any notice, request, approval or consent required or
permitted to be given under this Agreement shall be in writing and directed to a
Party at its address shown below or such other address as such Party shall have
last given by notice to the other Party. A notice will be deemed received: if
delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service.



12



--------------------------------------------------------------------------------





For Penn
with a copy to:
 
 
Office of Research Services
Penn Center for Innovation
University of Pennsylvania
3160 Chestnut Street, Suite 200
P221 Franklin Building
Philadelphia, PA 19104-6283
3451 Walnut Street
Attn: Executive Director
Philadelphia, PA 19104-6283
 
Attention: Executive Director
 
PennERA Institution #: [**]
 
 
 
For Sponsor:
with a copy to:
 
 
Ophthotech Corporation
WilmerHale LLP
One Penn Plaza, Suite 3520
60 State Street
New York, NY 10119
Boston, MA 02109
 
 
Attention: Legal Department
Attention: Steven D. Barrett, Esq.
 
(steven.barrett@wilmerhale.com)

Any invoice for Sponsor shall be sent by electronic mail to [**], with a manual
copy to the address for Sponsor set forth above.
9.13
Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any other term or condition hereof.
All rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

9.14
Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under law, but if any
provision of this Agreement is held to be prohibited by or invalid under law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

9.15
Interpretation. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references herein to
Articles, Sections, and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.



13



--------------------------------------------------------------------------------





9.16
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument. A portable document format (PDF) or electronic copy of this
Agreement, including the signature pages, will be deemed an original.

[SIGNATURE PAGE FOLLOWS]














    
    


14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereby
execute this Agreement as of the date first written above.


THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA


By: /s/ Christine Baxter


Name: Christine Baxter


Title: Associate Director, Corporate Contracts, Penn Center for Innovation
OPHTHOTECH CORPORATION




By: /s/ Glenn Sblendorio


Name: Glenn Sblendorio


Title: Chief Executive Officer & President





[Signature Page to Master Sponsored Research Agreement]



--------------------------------------------------------------------------------






Attachment A
SOW TEMPLATE
SOW #___
This individual Statement Of Work # [insert number] (the “SOW”) is entered into
as of [date] (the “SOW Effective Date”) pursuant to the terms and conditions of
the Master Sponsored Research Agreement between The Trustees of the University
of Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), with offices
located at Penn Center for Innovation, 3160 Chestnut Street, Suite 200,
Philadelphia, PA 19104-6283, and Ophthotech Corporation, a Delaware corporation
(“Sponsor”), having a place of business at One Penn Plaza, Suite 3520, New York,
NY 10119 dated June 4, 2018 (the “Agreement’). Penn and Sponsor may be referred
to herein as a “Party” or, collectively, as “Parties”.
Capitalized terms used in this SOW and not otherwise defined will have the same
meaning as set forth in the Agreement.
The Parties hereby agree as follows:
1.
Scope. This document constitutes a Statement of Work as defined in the
Agreement. The Collaborative Research described in this SOW are to be conducted
in accordance with the terms and conditions of the Agreement.

2.
Penn Principal Investigator.

a.
Principal Investigator Name: [Insert PI name]

b.
Principal Investigator Address: [Insert PI address]

c.
Principal Investigator email and fax: [Insert PI email and fax]

3.
Sponsored Research. A specific description of the Sponsored Research to be
conducted pursuant to this SOW is set forth below:

4.
Period of Performance.

5.
Report Schedule.

6.
Payment Terms.

Sponsor shall make payments in advance to Penn in accordance with the payment
schedule set forth in Attachment A. All payments shall clearly identify the
Principal Investigator, Penn ERA Number __________ and Sponsored Research. All
payments are to be payable in United States







--------------------------------------------------------------------------------





dollars, and if by check, made out to “The Trustees of the University of
Pennsylvania”, and sent to:
The Trustees of the University of Pennsylvania
P.O. Box 785541
Philadelphia, PA 19178-5541
Penn Tax Identification Number: 23-1352685
For all payments made by wire transfer, banking information is as follows:
Banking Information:
Bank Name:
[**]
Bank Address:
[**]
 
[**]
ACH Coordinator:
[**]
Account Title:
[**]
Account Type:
[**]
Account #:
[**]
ABA Routing #:
[**]
SWIFT CODE:
[**]
CHIPS:
[**]
Reference:
PI , Institution #_____________
 
 



Budget Total: [insert]
Payment Schedule:
Date Payment Due
Amount of Payment Due
 
 
1. Within [**] of signature
1.
2.
2.
3.
3.
4.
4.



7.
Term. The term of this SOW will commence on the SOW Effective Date and will
terminate on [date] unless earlier terminated in accordance with Article 7 of
the Agreement.








--------------------------------------------------------------------------------





8.
Amendments. No modification, amendment, or waiver of this SOW shall be effective
unless in writing and signed by a duly authorized representative of each Party.

[Signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the duly authorized representatives of the parties hereby
execute this Statement of Work # [insert number] as of the date first written
above.


THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA


By:


Name:


Title:


OPHTHOTECH CORPORATION




By:


Name:


Title:




I have read and understand the responsibilities of the Principal Investigator:


By:


Name:


Title:












--------------------------------------------------------------------------------






Attachment B
License Agreement Begins on Following Page
Filed as Exhibit 10.1 to the Company’s Quarterly Report Form 10-Q
for the fiscal period ended June 30, 2018





